        Case 2:19-cv-00866-KJM-AC Document 1 Filed 05/15/19 Page 1 of 7


 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E. Camelback Road, Suite 588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (480) 247-9644
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Yolanda Veliz
12
13
                           UNITED STATES DISTRICT COURT
14                        EASTERN DISTRICT OF CALIFORNIA
15                             SACRAMENTO DIVISION
16
17 Yolanda Veliz,                           Case No.:
18
                       Plaintiff,           COMPLAINT FOR DAMAGES
19
20         vs.                              FOR VIOLATIONS OF:
                                             1. THE FAIR DEBT COLLECTION
21
     Rash Curtis & Associates,               PRACTICES ACT; AND
22                                           2. THE ROSENTHAL FAIR DEBT
                       Defendant.            COLLECTION PRACTICES ACT
23
24                                          JURY TRIAL DEMANDED
25
26
27
28
        Case 2:19-cv-00866-KJM-AC Document 1 Filed 05/15/19 Page 2 of 7


 1         Plaintiff, Yolanda Veliz (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against Rash Curtis & Associates (hereafter “Defendant”) and
 3
 4 alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s violations of the Fair Debt
 7
 8 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and violations of the
 9 Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788, et seq.
10
   (“Rosenthal Act”).
11
12         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), Cal. Civ.
13 Code 1788.30(f), 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
14
        3.    Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
15
16 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
17
     where Defendant transacts business in this district.
18
19                                          PARTIES

20         4.     Plaintiff is an adult individual residing in Folsom, California, and is a
21
     “person” as defined by 47 U.S.C. § 153(39) and Cal Civ. Code § 1788.2(g).
22
23         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3), and is a

24 “debtor” as defined by Cal. Civ. Code § 1788.2(h).
25
           6.     Defendant is a business entity located in Vacaville, California, and is a
26
27 “person” as the term is defined by 47 U.S.C. § 153(39) and Cal Civ. Code §
28 1788.2(g).


                                                 2
                                                              COMPLAINT FOR DAMAGES
        Case 2:19-cv-00866-KJM-AC Document 1 Filed 05/15/19 Page 3 of 7


 1         7.     Defendant uses instrumentalities of interstate commerce or the mails in a
 2
     business the principle purpose of which is the collection of debts and/or regularly
 3
 4 collects or attempts to collect debts owed or asserted to be owed to another, and is a
 5 “debt collector” as defined by 15 U.S.C.§ 1692a(6).
 6
         8.     Defendant, in the ordinary course of business, regularly, on behalf of
 7
 8 itself or others, engages in the collection of consumer debts, and is a “debt collector”
 9
     as defined by Cal. Civ. Code § 1788.2(c).
10
11                  ALLEGATIONS APPLICABLE TO ALL COUNTS
12
           9.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to
13
14 be owed to a creditor other than Defendant.
15
           10.    Plaintiff’s alleged obligation arises from a transaction in which property,
16
17 services or money was acquired on credit primarily for personal, family or household
18 purposes, is a “debt” as defined by 15 U.S.C. § 1692a(5), and is a “consumer debt” as
19
     defined by Cal. Civ. Code § 1788.2(f).
20
21         11.    At all times mentioned herein where Defendant communicated with any
22 person via telephone, such communication was done via Defendant’s agent,
23
   representative or employee.
24
25         12.    Within the past year, Defendant began calling Plaintiff’s cell phone and
26
     work phone in an attempt to collect a debt.
27
28


                                                   3
                                                              COMPLAINT FOR DAMAGES
        Case 2:19-cv-00866-KJM-AC Document 1 Filed 05/15/19 Page 4 of 7


 1         13.    On or about September 20, 2018, Defendant called Plaintiff’s place of
 2
     employment and spoke with Plaintiff’s co-worker.
 3
 4         14.    During the conversation, Defendant disclosed that it was attempting to
 5 reach Plaintiff regarding an account in collections.
 6
         15. When Plaintiff’s co-worker relayed the message to Plaintiff, Plaintiff felt
 7
 8 humiliated and embarrassed.
 9
           16.    Defendant’s actions caused Plaintiff to suffer a significant amount of
10
11 stress, anxiety and embarrassment.
12
                                           COUNT I
13
14     VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
                           U.S.C. § 1692, et seq.
15
16         17.    Plaintiff incorporates by reference all of the above paragraphs of this
17
     complaint as though fully stated herein.
18
           18.    The FDCPA was passed in order to protect consumers from the use of
19
20 abusive, deceptive and unfair debt collection practices and in order to eliminate such
21
     practices.
22
23         19.    Defendant attempted to collect a debt from Plaintiff and engaged in

24 “communications” as defined by 15 U.S.C. § 1692a(2).
25
        20. Defendant’s agent communicated with a person other than Plaintiff and
26
27 identified her employer without being asked to do so, in violation of 15 U.S.C. §
28 1692b(1).


                                                4
                                                             COMPLAINT FOR DAMAGES
        Case 2:19-cv-00866-KJM-AC Document 1 Filed 05/15/19 Page 5 of 7


 1         21.    Defendant communicated with a person other than Plaintiff and stated
 2
     that Plaintiff owes a debt, in violation of 15 U.S.C. § 1692b(2).
 3
 4         22.    Defendant communicated with a person other than Plaintiff, Plaintiff’s
 5 attorney, or a consumer-reporting agency regarding Plaintiff’s alleged debt, in
 6
   violation of 15 U.S.C. § 1692c(b).
 7
 8         23.    Defendant engaged in conduct, the natural consequence of which was to
 9
     harass, oppress, or abuse Plaintiff, in connection with the collection of a debt, in
10
11 violation of 15 U.S.C. § 1692d.
12         24.    The foregoing acts and/or omissions of Defendant constitute violations of
13
     the FDCPA, including every one of the above-cited provisions.
14
15         25.    Plaintiff was harmed and is entitled to damages as a result of Defendant’s
16 violations.
17
18                                          COUNT II
19
           VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
20                PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
21
           26.    Plaintiff incorporates by reference all of the above paragraphs of this
22
23 complaint as though fully stated herein.
24         27.    The Rosenthal Act was passed to prohibit debt collectors from engaging
25
     in unfair and deceptive acts and practices in the collection of consumer debts.
26
27
28


                                                 5
                                                              COMPLAINT FOR DAMAGES
        Case 2:19-cv-00866-KJM-AC Document 1 Filed 05/15/19 Page 6 of 7


 1         28.     Defendant communicated with Plaintiff’s employer over the telephone
 2
     for a purpose other than to verify Plaintiff’s employment without first sending a
 3
 4 written communication, in violation of Cal. Civ. Code § 1788.12(a).
 5         29.     Defendant did not comply with the provisions of 15 U.S.C. § 1692, et
 6
     seq., in violation of Cal. Civ. Code § 1788.17.
 7
 8         30.     Plaintiff was harmed and is entitled to damages as a result of Defendant’s
 9
     violations.
10
11                                   PRAYER FOR RELIEF
12
           WHEREFORE, Plaintiff prays for judgment against Defendant for:
13
14                 A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
15                 B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
16
                   C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
17
18                 D. Statutory damages of $1,000.00 for knowingly and willfully committing
19                    violations pursuant to Cal. Civ. Code § 1788.30(b);
20
                   E. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
21
22                    § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);
23
                   F. Punitive damages; and
24
25                 G. Such other and further relief as may be just and proper.

26
                      TRIAL BY JURY DEMANDED ON ALL COUNTS
27
28


                                                  6
                                                              COMPLAINT FOR DAMAGES
     Case 2:19-cv-00866-KJM-AC Document 1 Filed 05/15/19 Page 7 of 7


 1
 2 DATED: May 15, 2019                   TRINETTE G. KENT
 3
                                        By: /s/ Trinette G. Kent
 4                                      Trinette G. Kent, Esq.
 5                                      Lemberg Law, LLC
                                        Attorney for Plaintiff, Yolanda Veliz
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         7
                                                    COMPLAINT FOR DAMAGES
